DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 6-9, and 11-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Newman – US 20200268141 (provisional application No. 62/811,086 filed on 02/27/2019) (hereinafter “New”). 

	As to claim 1, New teaches a personal care device (abstract: electric toothbrush), comprising: at least one treatment application unit (fig.1: electric toothbrush head corresponds to “at least one treatment application unit”) configured to apply a treatment to user (fig.1 and [0024]: user’s brushing for their teeth corresponds to “a treatment to user”); a human-machine interface (HMI) comprising a speaker 108 ([0030]: speaker 108 is included in the electric toothbrush 102; thus “a human-machine interface (HMI) comprising a speaker”); and a personal care unit operably coupled to the HMI and to the at least one treatment application unit, the personal care unit including circuitry for presenting voice cues via the HMI in a computer-guided care routine to guide user operation of a personal care device, and circuitry for controlling the at least one treatment application unit (Fig. 3, [0030], [0051]: voice assistant application 350 is included in the electric toothbrush 102; voice assistant application 350 having Action Determination Module 340 and control module 342 to provide voice output or control operations of the electric toothbrush 350 through a speaker as in [0072]; [0031]-[0032], [0056]: voice assistant application 350 can turn on and off the toothbrush, select brushing mode; [0065]: voice assistant application 350 provide voice instructions for the user on how to position the toothbrush to brush the teeth; [0005], [0022], [0065]: The voice assistant includes processors (hence, “circuitry”) to execute instructions stored in memory to identify action to perform and provide voice output instructions and control operation of the toothbrush; thus “a personal care unit operably coupled to the HMI and to the at least one treatment application unit, the personal care unit including circuitry for presenting voice cues via the HMI in a computer-guided care routine to guide user operation of a personal care device, and circuitry for controlling the at least one treatment application unit”).

	As to claim 2, New teaches all limitations of claim 1, New further teaches wherein the circuitry for presenting voice cues via the HMI includes circuitry for generating a random selection from a set of voice cues stored in memory ([0005], [0022], [0065]: The voice assistant includes processors (hence, “circuitry”) to execute instructions stored in memory to identify action to perform and provide voice output instructions and control operation of the toothbrush; fig.5: a set of voice cues (or voice outputs); providing via a speaker (or the HMI) voice output to the user based on one or more user performance metrics; [0061]: Example voice output 520 corresponding to the action of whether the user is brushing with the appropriate amount of force may include, “You are using too much force,” “Brush more gently,” and “Don't brush so hard”; thus “wherein the circuitry for presenting voice cues via the HMI includes circuitry for generating a random selection from a set of voice cues stored in memory”).

As to claim 3, New teaches all limitations of claim 1, New further teaches wherein the circuitry for presenting voice cues via the HMI includes computational circuitry including one or more processors operably connected to a speaker, and configured to enable one or voice cues via the HMI that sequence in concert with a computer-guided care routine stored in memory ([0005], [0022], [0065]: The voice assistant includes processors (hence, “computational circuitry”) to execute instructions stored in memory to identify action to perform and provide voice output instructions and control operation of the toothbrush; fig.5: a set of voice cues (or voice outputs); providing via a speaker (or the HMI) voice output to the user based on one or more user performance metrics; [0057]: The example actions 510 may be stored in a database of actions; [0022]: The voice assistant may also include processors and a memory storing instructions for receiving and analyzing voice input and providing voice output, such as “Don't forget to go over the upper right quadrant”; thus “wherein the circuitry for presenting voice cues via the HMI includes computational circuitry including one or more processors operably connected to a speaker, and configured to enable one or voice cues via the HMI that sequence in concert with a computer-guided care routine stored in memory”).

As to claim 6, New teaches all limitations of claim 1, New further teaches a network interface; circuitry for receiving signals from a networked computing device via the network interface; and  LORL\67770AP d-x-22-circuitry for transmitting signals to the networked computing device via the network interface (Fig. 3, [0028]: the toothbrush communicate with a client computing device of the user; [0029]: communication unit 336 to transmit and receive data over long-range and short-range communication network 300 (or network interface); [0043]: client computing device 310 (or a networked computing device) having communication unit to transmit and receive data via long-range and short-range communication network 300; [0027]: the toothbrush communicates with an action determination server 304 that identifies an action to perform; [0051], [0033]: the voice assistance application 350 identify an action to perform using the action determination module 340 and the action determination server 304; hence, action determination server 304 also corresponds to “a networked computing device”; thus “a network interface; circuitry for receiving signals from a networked computing device via the network interface; and  LORL\67770AP d-x-22-circuitry for transmitting signals to the networked computing device via the network interface”).

As to claim 7, New teaches all limitations of claim 1, New further teaches wherein the signals received from the networked computing device comprise the voice cues (Fig. 3, [0027]: the toothbrush communicates with an action determination server 304 that identifies an action to perform; [0051], [0033]: the voice assistance application 350 identify an action to perform using the action determination module 340 and the action determination server 304; [0020]: voice assistance is also implemented in an action determination server or in one or more client computing devices; [0064-0065]: wherein voice assistance application 350 generates a voice instruction to help user improve in the identified area; the voice assistant application 350 may provide voice instructions to focus on the middle portion of the inner surface of the lower left quadrant, and may provide instructions on how to position the brush to cover the middle portion of the inner surface of the lower left quadrant; thus “wherein the signals received from the networked computing device comprise the voice cues”).

	As to claim 8, claim 8 is rejected as reasons stated in the rejection of claim 6.

	As to claim 9, New teaches all limitations of claim 1, New further teaches a microphone; and circuitry for processing audio input received via the microphone (abstract; [0022]: a voice assistant having one or more microphones; the voice assistant may also include processors (or circuitry) and a memory storing instructions for receiving and analyzing voice input and providing voice output; thus “a microphone; and circuitry for processing audio input received via the microphone”).

As to claim 11, New teaches a computer-implemented method, comprising: selecting voice cues from a plurality of available voice cues to guide user operation of a personal care device in a computer-guided care routine, wherein the selected voice cues are to be output via a speaker during the computer-guided care routine; and causing the selected voice cues to be output via the speaker during the computer- guided care routine ([0005], [0022], [0065]: The voice assistant includes processors (hence, “computational circuitry” or “a computer-implemented”) to execute instructions stored in memory to identify action to perform and provide voice output instructions and control operation of toothbrush (or a personal care device); fig.5: a set of voice cues (or plurality of available voice outputs/cues); providing via a speaker (or the HMI) voice output to the user based on one or more user performance metrics; [0057]: The example actions 510 may be stored in a database of actions; [0022]: The voice assistant may also include processors and a memory storing instructions for receiving and analyzing voice input and providing voice output, such as “Don't forget to go over the upper right quadrant”; thus “a computer-implemented method, comprising: selecting voice cues from a plurality of available voice cues to guide user operation of a personal care device in a computer-guided care routine, wherein the selected voice cues are to be output via a speaker during the computer-guided care routine; and causing the selected voice cues to be output via the speaker during the computer- guided care routine”).

As to claim 12, New teaches all limitations of claim 11, New further teaches wherein selecting voice cues from the plurality of available voice cues to guide user operation of the personal care device in the computer- guided care routine includes activating a networked computing device in communication with the personal care device to generate one or more voice cues via the HMI that sequence in concert with a computer-guided care routine stored in memory (Fig. 3, [0028]: the toothbrush communicates with a client computing device of the user; hence, activating a networked computing device in communication with the personal care device; [0029]: communication unit 336 to transmit and receive data over long-range and short-range communication network 300 (or network interface); [0043]: client computing device 310 (or a networked computing device) having communication unit to transmit and receive data via long-range and short-range communication network 300; [0027]: the toothbrush communicates with an action determination server 304 that identifies an action to perform; [0051], [0033]: the voice assistance application 350 identify an action to perform using the action determination module 340 and the action determination server 304; hence, action determination server 304 also corresponds to “a networked computing device”; hence, activating a networked computing device in communication with the personal care device; [0030]: memory 334 can store instructions of a voice assistance application 350, which includes voice instructions/cues (or a computer-guided care routine) as in [0064-0065], which teaches wherein voice assistance application 350 generates a voice instruction to help user improve in the identified area; the voice assistant application 350 may provide voice instructions to focus on the middle portion of the inner surface of the lower left quadrant, and may provide instructions on how to position the brush to cover the middle portion of the inner surface of the lower left quadrant; thus “wherein selecting voice cues from the plurality of available voice cues to guide user operation of the personal care device in the computer- guided care routine includes activating a networked computing device in communication with the personal care device to generate one or more voice cues via the HMI that sequence in concert with a computer-guided care routine stored in memory”).

	As to claim 13, New teaches all limitations of claim 11, New further teaches wherein causing the selected voice cues to be output includes transmitting instructions to output the selected voice cues from a networked computing device to the personal care device (see reasons stated in the rejection of claims 1 and 6-7).

As to claim 14, New teaches all limitations of claim 11, New further teaches wherein selecting voice cues from the plurality of available voice cues to guide user operation of the personal care device in the computer- LORL\67770AP dx-23-guided care routine includes automatically activating one or more voice cues stored at least on a memory device forming part of the personal care device responsive to receiving one or more inputs indicative of a computer-guided care routine (see reasons stated in the rejection of claim 12 and [0031-0033]: when the request is to determine segments of the user's teeth which require additional attention (or one or more inputs indicative of a computer-guided care routine), the action determination module 340 may identify the action as providing a voice response indicating the segments which require additional attention; thus “wherein selecting voice cues from the plurality of available voice cues to guide user operation of the personal care device in the computer- LORL\67770AP dx-23-guided care routine includes automatically activating one or more voice cues stored at least on a memory device forming part of the personal care device responsive to receiving one or more inputs indicative of a computer-guided care routine”).

As to claim 15, New teaches all limitations of claim 11, New further teaches wherein selecting voice cues from the plurality of available voice cues to guide user operation of the personal care device in the computer- guided care routine includes selecting one or more voice cues for each of a plurality of stages associated with a computer-guided care routine (fig.5, [0059, 0061-0063]: different types of identified actions (or stages) 510 correspond to each of selected voice cues 520 to guide user operation of the personal care device in the computer- guided care routine respectively; different voice outputs 520 are selected to output based on different identified action 510, hence different stages of routine; thus “wherein selecting voice cues from the plurality of available voice cues to guide user operation of the personal care device in the computer- guided care routine includes selecting one or more voice cues for each of a plurality of stages associated with a computer-guided care routine”).

As to claim 16, New teaches all limitations of claim 11, New further teaches wherein selecting voice cues from the plurality of available voice cues to guide user operation of the personal care device in the computer- guided care routine includes selecting based on one or more selection criteria comprising characteristics of the personal care device, previous outcomes, user preferences or behaviors, time of day, environmental conditions, day of week, day of year, or a combination thereof (fig.5: i.e. voice output i.e. “brush more gentle” when determining whether user is brushing with appropriate amount of force (or user’s behavior); thus “wherein selecting voice cues from the plurality of available voice cues to guide user operation of the personal care device in the computer- guided care routine includes selecting based on one or more selection criteria comprising characteristics of the personal care device, previous outcomes, user preferences or behaviors, time of day, environmental conditions, day of week, day of year, or a combination thereof”).

As to claim 17, New teaches a computer-implemented method, comprising: by a server computer 304, generating or modifying a computer-guided care routine for a personal care device; by the server computer 304, selecting voice cues from a plurality of available voice cues for guiding user operation of the personal care device in the computer-guided care routine, wherein the personal care device comprises a speaker, and wherein the voice cues are to be output via the speaker during the computer-guided care routine; and by the server computer, transmitting the selected voice cues directly or indirectly to the personal care device or to a client computing device in communication with the personal care device (see reasons stated in the rejection of claims 1, 6, 11-12; [0020]: voice assistance is also implemented in in an electric toothbrush, in one or more network servers i.e. an action determination server or in one or more client computing devices; thus “a computer-implemented method, comprising: by a server computer, generating or modifying a computer-guided care routine for a personal care device; by the server computer, selecting voice cues from a plurality of available voice cues for guiding user operation of the personal care device in the computer-guided care routine, wherein the personal care device comprises a speaker, and wherein the voice cues are to be output via the speaker during the computer-guided care routine; and by the server computer, transmitting the selected voice cues directly or indirectly to the personal care device or to a client computing device in communication with the personal care device”).

As to claim 18, claim 18 is rejected as reasons stated in the rejection of claim 15.

As to claim 19, claim 19 is rejected as reasons stated in the rejection of claim 16.

As to claim 20, New teaches all limitations of claim 17, New further teaches wherein the step of generating or modifying the computer-guided care routine is based on one or more criteria comprising characteristics of the personal care device, previous outcomes, user preferences or behaviors, time of day, environmental conditions, day of week, day of year, or a combination thereof (see reasons stated in the rejection of claims 1, 11, and 16-17; also [0076]: provide instruction for future use based on user's most recent brushing behavior; hence “generating or modifying voice output (or computer-guided care routine)”; thus “wherein the step of generating or modifying the computer-guided care routine is based on one or more criteria comprising characteristics of the personal care device, previous outcomes, user preferences or behaviors, time of day, environmental conditions, day of week, day of year, or a combination thereof”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Newman – US 20200268141 (provisional application No. 62/811,086 filed on 02/27/2019) (hereinafter “New”), and further in view of Zhou – US 20160331308. 

As to claim 4, New teaches all limitations of claim 1, New does not explicitly teach wherein the personal care device comprises a hair dryer, a hair styling iron, a phototherapy device, or a powered skincare device.
	Zhou teaches during user use of device 10, instructional information, for example changing device 10 contact location on the skin of user when the device 10 is in contact with user skin by a skin treatment member, may also be conveyed to user by device 10 producing specific sound or voice instruction by speaker 7109 ([0300]).
Zhou further teaches specimen dispensing device of skincare device of FIG. 1 that has a skin treatment member, whereas the skin treatment member is a brush head (fig.18 and [0038]); electronic control unit of the skincare device also includes power supply ([0180]).
Since New further teaches that charging station can be configured to receive other personal-care products ([0025]), it would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify and/or combine voice guidance aspect (or voice guidance in general) of New with teachings of Zhou to include wherein the personal care device comprises a hair dryer, a hair styling iron, a phototherapy device, or a powered skincare device (as recited in claim 4); wherein the personal care device comprises a powered skin brush, and wherein the treatment application device comprises a brush head (as recited in claim 5), for achieving personalized or customized specimen according to each individual user's own unique skin condition, skin feature and skin care need ([0003]), since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e. for achieving personalized or customized specimen according to each individual user's own unique skin condition, skin feature and skin care need; also visually impaired people can appropriately use it for action support) is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).

As to claim 5, claim 5 is rejected as reasons stated in the rejection of claim 4.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Newman – US 20200268141 (provisional application No. 62/811,086 filed on 02/27/2019) (hereinafter “New”), and further in view of Mackay – US 20210405962 (provisional application No. 62/742,177 filed on 10/05/2018).  

As to claim 10, New teaches all limitations of claims 1 and 6, New further teaches wherein the networked computing device comprises a smart speaker in communication with an external voice services system.
Mackay teaches a concept of: electronic device 190 includes a smart speaker that allows eyes-free and hands-free access to a voice assistant service (e.g., Google Assistant or “an external voice services system”) ([0082]: the electronic device 190 may be any device that is capable of network connection and that includes a microphone, a speaker, and programs, modules, and data for interacting with voice assistant service).
It would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify and/or combine voice guidance aspect (or voice guidance in general) and networked computing device of New with teachings of Mackay to include wherein the networked computing device comprises a smart speaker in communication with an external voice services system, to output to external speaker for remote communication with user ([0082, 0173]), since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e. to output voice guidance/instructions to external speaker for remotely communication with user) is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is invited to review PTO form 892 accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner.

Applicant is invited to review US 20160287363, which teaches Instructional toothbrush for instructing users e.g. children as to proper technique in brushing teeth.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUONG D PHAN whose telephone number is (571)272-8883.  The examiner can normally be reached on Monday – Friday 12pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TRUONG D PHAN/Examiner, Art Unit 2861 

/JOHN FITZGERALD/Primary Examiner, Art Unit 2861